Citation Nr: 0600096	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed frostbite of 
the feet.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1953 and from April 1955 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran appeared at a videoconference hearing conducted 
by the undersigned Veterans Law Judge in October 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he has developed neurological 
problems in his feet as a result of frostbite he sustained 
during active service.  

At an October 2005 hearing, the veteran testified that he 
sustained a cold injury while on the rifle range during basic 
training at Fort Knox, Kentucky, in November 1951.  

The veteran states that the temperature dropped to 11 
degrees, but his training continued for several hours on the 
outdoor range.  Afterwards, he was treated by bathing his 
feet in warm water.  The veteran says that he was told at 
that time he would experience problems with his feet for the 
rest of his life.  See Transcript.  

The evidence includes the report of a February 2004 VA 
examination.  The examiner noted that the veteran had a 
history of cold exposure in Korea.  

On examination, the veteran was found to have distal sensory 
loss in a stocking pattern, which was typically predictable 
of a peripheral neuropathy.  The examiner did not express an 
opinion as to the etiology of this disability.  

The veteran was afforded a private examination in November 
2005.  The impression was peripheral neuropathy.  An opinion 
as to the etiology of this disability was not provided.  

Given the veteran's sworn testimony that he was treated for a 
cold injury in service, the history of a cold injury noted at 
the February 2004 examination, and the current findings of 
peripheral neuropathy, the Board finds that the veteran 
should be scheduled for an additional VA examination in order 
to attempt to ascertain the etiology of his disability.  

Therefore, in order to assist the veteran in the development 
of his claim, this appeal is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination of the peripheral nerves in 
order to ascertain the nature and 
etiology of his peripheral neuropathy of 
the feet.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinion: Is it as likely as not 
that the veteran's peripheral neuropathy 
of the feet developed due to a cold 
injury during active service?  The 
reasons and bases for this opinion should 
be provided.  In addition, the examiner 
should discuss the veteran's other 
medical conditions found in the medical 
records, including possible alcohol 
abuse, in relation to his peripheral 
neuropathy.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include any applicable 
law and regulation not previously 
included in the prior statement of the 
case and supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


